Elisabeth Hammond widdow plaint. agt. William Phips Defendt in an action of the case for not paying the Summe of three pound six Shillings due for Beife Sold & deliurd him as shall appeare by *858Evidence with all other due damages &c. . . . The Jury . . . found for the plaint. three pounds mony damage and costs of Court: The Deft appealed from this Judgement unto the next Court of Assistants and himselfe principll in eight pounds, David Copp and John Parmiter Sureties in £.4. apeice were respectively bound ... for the prosecution thereof to effect.
[ Margret Lourett deposed (S. F. 1682.5) that she saw Samuel Smith, son of Elisabeth Hammond, “weigh a barrell of Beefe to William Philips.” John White deposed (S. F. 1682.6) that while he was working at Sheepscot River William Phillips and Samuel Smith came with a parcel of dry beef, weighing not less than 3 cwt., which Phillips declared he had from the “Roushick” garrison. Other depositions, Phips’ Reasons of Appeal, and Hammond’s Answer are in S. F. 1682.3-8. The Court of Assistants (Records, i. 113-14) confirmed the former judgment of 31 and 35s lOd costs.]